COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                    §               No. 08-15-00286-CV

  IN RE: RUBEN LUJAN, In His Capacity               §                  Appeal from the
  as Justice of the Peace, Precint 6-1.
                                                    §          County Court at Law Number 3

                                                    §             of El Paso County, Texas

                                                    §               (TC# 2015DCV1763)

                                             JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the court below and render judgment denying

Vicente P. Villanueva’s petition for writ of mandamus. We further order that Appellant recover

from Appellee all costs of this appeal, for which let execution issue. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 30TH DAY OF APRIL, 2019.



                                               YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J. (Not Participating)